Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

DETAILED ACTION
The Examiner would like to thank the Applicant for the well-presented response, which was useful in the examination. The Examiner appreciates the Applicant’s efforts to perform a careful analysis and make appropriate amendments to the claims.

Claims 10, 12, 14 have been canceled. Claims 1-9, 11, 13, and 15-22 are pending. Claims 1-9, 11, 13, and 15-22 have been examined. Claims 1-9, 11, 13, and 15-22 have been rejected. 

Response to Arguments
The 35 USC 112(a) rejections of claims 6, 9, and 21-22 have been withdrawn in light of their amendments.

Applicant’s arguments with respect to newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 9, 11, 15, 19-20, and 22 are rejected under 35 U.S.C. 103) as being unpatentable over Mathis (US 2015/0108640) in view of Spiliopoulou et al. (MONIC – Modeling and Monitoring Cluster Transitions, KDD’06, Aug. 2006, ACM).

As per claim 1, Mathis teaches a method for analysing data comprising:
generating an initial model which incorporates non-statistical expert knowledge (¶ 0025);
receiving a plurality of data records comprising a plurality of data items (¶ 0033; Mathis teaches obtaining actual measured data after generating a model);
based on the initial model, determining in real time an expected value of at least one of the plurality of data items of the plurality of data records (¶ 0031-0033; Mathis teaches calculating expected value range for comparison in the next time step with the historical data using the generated model; these teachings in combination indicate the calculation of an expected value is in real time);
determining an average value of the at least one of the plurality of data items over a period of time, across the plurality of data records (¶ 0040, Fig. 4 block 4);
comparing, using one or more processors, the average value of the at least one of the plurality of data items with the expected value from the initial model (¶ 0033, 0052; Mathis teaches performing analysis comprising comparison as taught in ¶ 0033 using a computer system, see ¶ 0052);
based on the comparing, identifying the average value of the at least one of the plurality of data items as being an abnormal value, the abnormal value being indicative of potentially anomalous activity occurring on a computing network (¶ 0012, 0034; Mathis teaches determination if the actual value anomalous on a computing network);

transmitting an alert message to a recipient based on the identifying of the abnormal value or moving the series of data points and indicating the potentially anomalous activity (¶ 0028; Mathis teaches sending notice of anomaly to a user);
	but does not teach:
determining clustering of the plurality of data items such that at least a first cluster and a second cluster are identified; and
determining, based on the derived statistical model, that a series of data points has moved from the first cluster to the second cluster has deviated based on the derived statistical model, the movement being indicative of abnormal anomalous activity. 
However, Spiliopoulou teaches:
determining clustering of the plurality of data items such that at least a first cluster and a second cluster are identified (p. 706 left col. Abstract, p. 707 left col. ¶ 4; Spiliopoulou teaches modeling and tracing transitions upon data; this teaching indicates determining clustering of the plurality of data items as recited); and
determining, based on the derived statistical model, that a series of data points has moved from the first cluster to the second cluster has deviated based on the derived statistical model, the movement being indicative of abnormal anomalous activity (p. 706 left col. Abstract, p. 707 left col. ¶ 4, p. 708 right col. last paragraph – p. 709 left col. ¶ 2; Spiliopoulou teaches modeling and tracing transitions of data based on standard deviation and/or other statistics; transition of data in clusters as taught by Spiliopoulou is data points movement from one cluster to another as they deviate based on the derived statistical model for application in fraud detection, which means anomalous activity). 

	
As per claim 2, Mathis teaches the method of claim 1, wherein the initial model includes a range of the at least one of the plurality of data items (¶ 0013; Mathis teaches predictive model that predicts a value range of time series data).

As per claim 3, Mathis teaches the method of claim 1, the method further comprising aggregating a number of the plurality of data items from different ones of the plurality of data records (¶ 0023; Mathis teaches a data collection module collecting data from network-site metrics from audience systems 110 or publisher systems, meaning different plurality of data items from different systems, for analysis; this teaching indicates aggregation of plurality of data from different ones of the plurality of data records). 

As per claim 4, Mathis teaches the method of claim 1, wherein at least one of the plurality data records is representative of operation of a computer network (¶ 0012), trading patterns of a trader, or purchasing patterns of consumers.

As per claim 5, Mathis teaches the method of claim 1, further comprising review of at least one of the derived statistical model or the data model to identify insights (¶ 0025; Mathis teaches selection of one model from a group of possible models particularly suited to the data of interest; this teaching implies review a model to identify insights for suitability). 

As per claim 9, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 11, Mathis teaches the method of claim 1, wherein the abnormal value is outside a range of expected values for the average value of the at least one of the plurality of data items (¶ 0027).

As per claim 15, these limitations have already been discussed in claim 11. They are, therefore, rejected for the same reasons.

As per claim 19, Mathis teaches the expected value is at least one of a mean value (¶ 0040; Mathis teaching calculating moving average; an average is a mean value), a cluster membership, or a standard deviation of the expected value.

As per claim 20, Mathis teaches the method of claim 1, further comprising expected value and wherein the deriving of the statistical model is associated with the plurality of data records (¶ 0031-0033, 0040; Mathis teaches deriving of the statistical model and calculating expected value range for comparison in the next time step with the historical data using the generated model; these teachings in combination indicate the calculation of an expected value of the plurality of data records).
but does not teach:
wherein the expected value is which expected cluster the at least one of the plurality of data items is a member of, wherein the deriving of the statistical model includes determining a plurality of clusters.

wherein the expected value is which expected cluster the at least one of the plurality of data items is a member of, wherein the deriving of the statistical model includes determining a plurality of clusters (p. 707 left col. last two paragraphs – right col. ¶ 2, right col. ¶ 5-8; Spiliopoulou teaches determining a plurality of clusters based comparison of values of data points with thresholds, which are interpreted as expected values,).

As per claim 22, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

Claims 6-8, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis in view of Hahm (US 2013/0031130) and Spiliopoulou et al.

As per claim 6, Mathis teaches a system for analysing data comprising: 
a data analysis system that generates an initial model (¶ 0025; Mathis teaches generating a predictive model, which is selected from existing models, interpreted as an initial model);
at least one data entry device that continually receives data records comprising a plurality of data items, each of the data records being associated with a point in time (¶ 0015; Mathis teaches analytics system 108 gathering data related to the audience systems, publisher systems, and advertiser systems; this teaching implies at least one data entry device to continually receiving data from those systems); 
a data analysis system (¶ 0015; analytics system 108) that
derives a statistical model based on a plurality of data records and the initial model (¶ 0032-0033, 0039-0040; Mathis teaches applying the generated model, which is selected 
after deriving the statistical model, accepts at least one of the plurality of data items (¶ 0033; Mathis teaches obtaining actual measured data after generating a model),
based on the derived statistical model, determines in real time an expected value of at least one of the plurality of data items of the received at least one additional data record (¶ 0031-0033),
compares a value of the accepted one of the plurality of data items with the expected value from the derived  statistical model to determine abnormal values (¶ 0033, 0052), and
updates the derived  statistical model in real-time using the one of the plurality of data items (¶ 0033, Fig. 4) or the abnormal values,
 wherein the data analysis system detects the abnormal values when the value of the accepted one of the plurality of data items is indicative of abnormal anomalous activity performed by a computing network (¶ 0012, 0034);
transmitting an alert message to a recipient based on the identifying of the abnormal value or moving the series of data points and indicating the potentially anomalous activity (¶ 0028);
	but does not teach:
the plurality of data items being indicative of a electronic trading requests; 
indicative of abnormal malicious activity performed by a computing bot executing the electronic trading requests;
determining clustering of the plurality of data items such that at least a first cluster and a second cluster are identified; and
determining, based on the derived statistical model, that a series of data points has moved from the first cluster to the second cluster has deviated based on the derived statistical model, the movement being indicative of abnormal anomalous activity. 

the plurality of data items being indicative of a electronic trading requests (¶ 0009, 0052, 0071; Hahm teaches data analysis for stock trader, internet commerce transactions, which are electronic trading requests on a computer network); and
indicative of abnormal malicious activity performed by a computing bot executing the electronic trading requests (¶ 0071-0073; Hahm teaches analysis of data of electronic trading activities over bot-net for fraud detection; this teaching reads onto this limitation).
Mathis and Hahm are analogous art because they teach generating a model from data for prediction of abnormality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathis and Hahm. One of ordinary skill in the art would have been motivated to make such a combination because Hahm’s teachings would have provided analysis of data from many different types of databases and sources of data (¶ 0071.)
Mathis and Hahm do not teach:
determining clustering of the plurality of data items such that at least a first cluster and a second cluster are identified; and
determining, based on the derived statistical model, that a series of data points has moved from the first cluster to the second cluster has deviated based on the derived statistical model, the movement being indicative of abnormal anomalous activity. 
However, Spiliopoulou teaches:
determining clustering of the plurality of data items such that at least a first cluster and a second cluster are identified (p. 706 left col. Abstract, p. 707 left col. ¶ 4; Spiliopoulou teaches modeling and tracing transitions upon data; this teaching indicates determining clustering of the plurality of data items as recited); and
determining, based on the derived statistical model, that a series of data points has moved from the first cluster to the second cluster has deviated based on the derived 
Mathis, Hahm, and Spiliopoulou are analogous art because they are in the same field of data analyses. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathis, Hahm, and Spiliopoulou. One of ordinary skill in the art would have been motivated to make such a combination because Spiliopoulou’s teachings would have helped in fraud detection and marketing and provided insights about the nature of cluster change (p. 706 left col. Abstract).

As per claim 7, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons. 

As per claim 8, Mathis teaches the system of claim 6, further comprising a terminal adapted to receive messages and access the data base where the updated derived statistical model is stored (¶ 0015, Fig. 1 element 108; analytics systems 108 in Fig. 1 is the terminal as taught in this claim). 

As per claim 13, these limitations have already been discussed in claim 11. They are, therefore, rejected for the same reasons.

As per claim 21, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis in view of Wernevi as applied to claim 1 above, and further in view of Lo et al. (US 2006/0020924).

As per claim 16, Mathis and Wernevi do not teach the method of claim 1, further comprising developing the derived statistical model using a Bayesian framework.
However, Lo teaches:
developing the derived statistical values using a Bayesian framework (¶ 0127).
Mathis, Wernevi, and Lo are analogous art because they teach using statistical model to analyze received data to identify deviation in performance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathis, Wernevi, and Lo. One of ordinary skill in the art would have been motivated to make such a combination because Lo’s teachings would have identifying instances where the statistical description of operating behavior deviates from a statistical description of expected operating behavior from an initial set of acquired data (p. 2 ¶ 0027).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis in view of Spiliopoulou et al. as applied to claim 1 above, and further in view of Grelewicz et al. (US 2008/0021994).

As per claim 17, Mathis and Wernevi do not teach the method of claim 1, wherein the identifying of the abnormal value is based at least in part on the rate of change of the value of the at least one of the plurality of data items.

the identifying of the abnormal value is based at least in part on the rate of change of the value of the at least one of the plurality of data items (¶ 0044).
Mathis, Spiliopoulou, and Grelewicz are analogous art because they teach using statistical modeling to analyze received data to identify deviation in performance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathis, Spiliopoulou, and Grelewicz. One of ordinary skill in the art would have been motivated to make such a combination because Grelewicz’s teachings would have provided an indication of those status data values and/or performance indicators that have abnormal rate of change to enable rapid trace and corrections of the source of problems (¶ 0156).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis in view of Spiliopoulou et al. as applied to claim 1 above, and further in view of Lo et al. and Grelewicz et al.

As per claim 18, Mathis and Wernevi do not teach the method of claim 1, further comprising developing the derived statistical model using a Bayesian framework, wherein the identifying of the abnormal value is based at least in part on the rate of change of the value of the at least one of the plurality of data items.
However, Lo teaches:
developing the derived statistical model using a Bayesian framework (¶ 0127).
Mathis, Spiliopoulou, and Lo are analogous art because they teach using statistical model to analyze received data to identify deviation in performance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathis, Spiliopoulou, and Lo. One of ordinary skill in 
Mathis, Spiliopoulou, and Lo do not teach:
the identifying of the abnormal value is based at least in part on the rate of change of the value of the at least one of the plurality of data items.
However, Grelewicz teaches:
the identifying of the abnormal value is based at least in part on the rate of change of the value of the at least one of the plurality of data items (¶ 0044).
Mathis, Spiliopoulou, Lo, and Grelewicz are analogous art because they teach using statistical modeling to analyze received data to identify deviation in performance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mathis, Spiliopoulou, Lo, and Grelewicz. One of ordinary skill in the art would have been motivated to make such a combination because Grelewicz’s teachings would have provided an indication of those status data values and/or performance indicators that have abnormal rate of change to enable rapid trace and corrections of the source of problems (¶ 0156).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday M-W: 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129